OPINION
Defendant-appellant Rendy Wright appeals from her conviction and sentence for Forgery and Possession of Criminal Tools. Wright pled guilty to both counts, and was sentenced to eleven months for Forgery and eight months for Possession of Criminal Tools, the sentences to be served consecutively. The trial court made the findings required by R.C.2929.11(A) for the imposition of consecutive sentences. Wright's appellate counsel filed a brief pursuant to  Anders v. California (1967),386 U.S. 738. We offered Wright the opportunity to file her own brief, but she has declined to do so.
Pursuant to Anders v. California, supra, we have independently reviewed the record to see if there are any non-frivolous claims of error that might be assigned in support of Wright's appeal. We find none. The trial court accepted Wright's guilty plea after complying fully with Crim.R. 11. In connection with the plea, the State agreed to a pre-sentence investigation, and, further, that it would not oppose the recommendation in the pre-sentence investigation report.
A pre-sentence investigation was conducted, and a report was made available to the trial court. The trial court afforded Wright an opportunity to be heard at the hearing at which sentence was imposed. The trial court indicated that it had considered the pre-sentence investigation report.
We have reviewed the pre-sentence investigation report, and it recommended the sentence imposed by the trial court, that is a sentence of eleven months for Forgery and of eight months for Possession of Criminal Possession of Tools, to be served consecutively. Based upon the information in the pre-sentence investigation report, we conclude that the trial court's findings that Wright had previously served a prison term, that she was presently on a community control sanction, and that consecutive sentences are necessary to protect the public from future crime or to punish the defendant, and are not disproportionate to the seriousness of Wright's conduct and the danger she poses to the public, are supported by the record.
In short, we agree with Wright's appellate counsel's conclusion that there are no non-frivolous claims of error that may be assigned in support of her appeal.
Accordingly, the judgment of the trial court is Affirmed.
WOLFF, P.J., and GRADY, J., concur.